Title: John Quincy Adams to Charles Adams, 6 July 1795
From: Adams, John Quincy
To: Adams, Charles


          
            My dear Brother.
            The Hague July 6th: 1795—
          
          I received some time since from Mr: Rogers in London your bill upon me for £225 sterling, with a request to have the money remitted there. I have been obliged in consequence of the measures that have been taken in England, to prevent all payments from this Country, to procure a bill upon London from Hamburg, which I hope Mr Rogers will receive within a week or ten days, from this. The exchange at which I have the Bill is about one per cent lower than that at which yours was drawn, and the value of your obligations has risen since I wrote you last. They are now at 94 & 95— though a payment of interest has intervened since I informed you of their being yet lower. As I have not been obliged however to sell any of yours to procure the money for which you drew, I am determined that you shall lose nothing upon them, and you may yet draw on me for the amount of eleven hundred dollars for the remainder of your obligations in my hands together with 250 florins, which I received on the first of June for interest upon the whole.
          The latest letter I have from you is of the 10th: and 12th: of March— since then I have written you two Letters dated April 16. and May 17. I hope the first of them has reached you before now, and that the other will soon do the same. I have letters from Boston of April 26, and from Philadelphia of April 27. The communication from America, is however still very precarious, and our information from thence very general. Indeed I have given up all expectation of having it particular, and only hope that you will continue to send me punctually the newspapers.
          Since I wrote you last a variety of political events have occurred of considerable importance, but which appear much diminished by comparison with the Colossal magnitude of those, which during the

preceding twelve months had been continually taking place. Luxemburg with a Garrison of twelve thousand men has capitulated to the French. Mentz is now the only place on the left side of the Rhine, which is not in their possession. It is defended with an obstinacy equal to the violence of the siege, and there are said to be between three & four hundred thousand men in arms now engaged in the attack and defence of that one spot.
          Excepting this however the operations of the war are extremely languid on both sides. Nothing of consequence appears to be done in Spain or in Italy, and the maritime war seems to be scarcely contested. There is much talk and much threatning of a violent, bloody campaign, and yet half the season for campaigning is past, with nothing done.
          The internal state of france is as stormy as ever. Towards the last of May there was an insurrection at Paris against the National Convention, more violent than any of which it had been before the object. It was however finally qulled; nine or ten members of the assembly, convicted or accused of having been concerned in the plot, have been guillotined or stabbed or shot themselves. Twenty or thirty others are under arrest, and to be tried. The War in the Ven dee is renewed; but its details are not made public. In several parts of the South of France there are associations formed to assassinate the people denominated terrorists: that is the partizans of Robespierre’s dominion. The Convention have recently enacted a severe Law on this subject.
          A new plan of Constitution has been presented to the assembly, and at this time is probably under discussion. It proposes a Legislative body in two branches and an Executive power of five persons. I have no doubt however but the details of this system will be public in America, by the time when you will receive this letter, and I need not therefore say anymore about it.
          There is a great scarcity of grain, flour and rice in France, in this Country and indeed all over Europe. The British Government have therefore taken it into their heads to starve, not only their enemies the french, but also their unfortunate friends and allies the Hollanders. The moderns value themselves highly for their improvements in the art of war, but nothing is so well calculated to carry it to its acme of perfection as the starvation schemes of british policy. They want only one single ingredient to serve as an exception to the general maxim that perfection is not attainable by human efforts; that ingredient is practicability. If they could but make out to famish

the whole french nation, it is very clear that peace upon their own terms would follow of course; and if they could famish their friends and allies the Dutch, they would at least be delivered from the trouble and disgrace of being beaten off their ground in defending them.
          Tis great pity that designs so interesting to humanity should so repeatedly and totally fail in their execution. Perhaps when the recur to another plan of a similar character, and which seems to be more easy to effect, I mean that of poisoning all the streams, they will be more successful.
          As to famine there is not at present the most distant prospect of any such thing either in this Country or in France. The season is now so far advanced and so promising, that the plan may as well be postponed till the next year.
          We lead an easy, dull, peaceable kind of life here. Our acquaintance are not very numerous, nor in Holland are they like to be so. We are not however entirely destitute, and we have books in plenty to amuse us. There is a french company of players who perform here at present, and it is a considerable subject of speculation to me to observe the style and characters of the plays they perform, and to compare them with those I was formerly accustomed to under the ancien Regime of France. Most of the present performances bear the stamp of the Revolution the object generally appears to be to connect the most amiable passions and sentiments, with republican opinions, and in some instances the execution is equal to the design. In almost all the music is excellent, and that is a charm always very attractive.
          Your affectionate brother.
        